Exhibit (a)(1)(B) LETTER OF TRANSMITTALTo Tender Shares of Common Stockof Arch Chemicals, Inc. at$47.20 Net Per Shareby LG Acquisition Corp. an indirect wholly owned subsidiaryof Lonza Group Ltd. THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITYTIME, ON THURSDAY, AUGUST 11, 2011, UNLESS THE OFFER IS EXTENDED. The Depositary for the Offer is: BNY Mellon Shareowner Services By Overnight Delivery and Hand Delivery: BNY Mellon Shareowner Services480 Washington BoulevardAttn: Corporate Actions Dept., 27th FloorJersey City, NJ 07310 By Mail: BNY Mellon Shareowner ServicesAttn: Corporate Actions Dept.P.O. Box 3301South HackensackNew Jersey 07606 (For eligible institutions only)
